Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2288
                      Lower Tribunal No. F17-11054
                          ________________


                           Marlon T. Murphy,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Andrea R. Wolfson, Judge.

     Marlon T. Murphy, in proper person.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and GORDO, JJ.

     PER CURIAM.

     Affirmed.